Citation Nr: 0127092	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for fatigue, arrhythmias, 
cardiovascular signs and symptoms, and hypertension, to 
include as manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and was recalled to active duty during the Persian Gulf War 
from October 1990 to July 1991.  The veteran also has 
inactive duty and active duty for training service as a 
member of the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

The veteran contends that as a result of his service in the 
Southeast Asia Theater during the Persian Gulf War he now 
suffers from an undiagnosed illness manifest by fatigue, 
arrhythmias (skipped heart beats) and other cardiovascular 
signs and symptoms, to include hypertension.  

Under the provisions of 38 C.F.R. § 3.317 (2001), service 
connection will be awarded to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness manifested by one or 
more signs or symptoms.  In an interim final rule, VA 
recently extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established to December 
31, 2006.  66 Fed.Reg. 56614-56615 (November 9, 2001).  

The RO recognized in May 2000 that the veteran did have 
symptoms of fatigue and skipped heart beats due to a chronic 
undiagnosed illness related to his Gulf War experience, but 
denied the claim because the evidence did not show that these 
symptoms were compensably disabling.  See SSOC (issued May 
2000).  This decision was apparently based primarily on a 
March 2000 VA medical opinion which referenced the symptoms 
noted during an earlier VA cardiac examination conducted in 
December 1997.  The veteran was also noted to have overnight 
arrhythmias based on abnormal ECG monitoring during a VA 
sleep study in April 2000.  That study also suggested that a 
24-hour ECG monitor was possibly indicated due to the noted 
overnight arrhythmias.  It does not appear from the record 
that further development was undertaken or determined to be 
unnecessary.  

Further, although it was doubted that the veteran had 
cardiomyopathy on the December 1997 VA examination, notes 
from the Omaha VA outpatient clinic in May 2001, submitted by 
the veteran, include a diagnostic assessment of idiopathic 
cardiomyopathy following most recent testing.  A subsequent 
visit was planned in July 2001.  

Also, since the last VA compensation cardiac examination in 
December 1997, the regulatory rating criteria for rating 
arrhythmias (and other cardiovascular disabilities) were 
amended, effective from January 12, 1998.  See 62 Fed. Reg. 
65207-244 (December 11, 1997) (now codified at 38 C.F.R. 
§ 4.104, DC 7000-7123).  The new rating criteria were 
apparently used for determining that the veteran's symptoms 
were not compensable.  

When the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Further 
development to apply the new rating criteria, specifically 
Diagnostic Code 7010 and 7011, for evaluating arrhythmias 
would be helpful.  See 38 C.F.R. § 4.104, DC 7010 & 7011 
(2001).  The veteran's representative contends that findings 
of decreased ejection fraction and left ventricular 
dysfunction would warrant a 60 percent evaluation under the 
diagnostic codes for cardiovascular diseases.  

Also, during the pendency of this appeal on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), (now codified as amended at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate claims for benefits under laws 
administered by VA.  VCAA is applicable to all claims filed 
on or after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.  

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any reports 
since May 2001 from the Omaha VAMC, to 
include a scheduled cardiology visit on 
July 2, 2001.  The veteran should be 
given the opportunity to submit any 
additional private medical reports which 
he has not already submitted, consistent 
with VCAA.  

2.  The veteran should then be afforded a 
VA cardiovascular examination to 
determine the nature and extent of any 
cardiovascular illness related to 
service, including the extent of any 
undiagnosed illness with objective 
indications of disability.  The claims 
folder should be made available for 
review in connection with the 
examination.  Such tests as the examiner 
deems necessary should be completed to 
adequately evaluate all the veteran's 
cardiovascular signs and symptoms, and 
specifically arrhythmias, under the new 
rating criteria (as set forth in the 
Supplemental Statement of the Case dated 
May 3, 2000).  If any testing cannot be 
done for medical reasons, the examiner 
should so state and estimate the level of 
activity possible.  All objectives 
symptoms should be identified and 
attributed to diagnosed disorders, to the 
extent medically possible.  If any 
symptom cannot be attributed to a 
diagnosed disorder, the examiner should 
identify such symptom.  

For any currently diagnosed 
cardiovascular disorder, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that such disorder is related to the 
veteran's Persian Gulf service.  To the 
extent possible, the medical rationale 
for the opinions reached should be 
provided.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for fatigue, 
arrhythmias, cardiovascular signs and 
symptoms, and hypertension, to include as 
manifestations of an undiagnosed illness, 
taking into consideration which rating 
criteria are most advantageous, based on 
the veteran's complete record, and the 
report of the requested cardiovascular 
examination.  The veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board in 
accordance with the usual procedures if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any such evidence should be submitted as promptly as 
possible to the RO.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




